Citation Nr: 0528571	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1943 to 
September 1945; the evidence on file does not show that the 
veteran was awarded any medals indicative of combat.  His 
military specialty was radio operator.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

Although the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus were originally denied in 
a June 2000 unappealed rating decision as not well-grounded, 
the claims were subsequently considered and denied on a de 
novo basis, meaning as a "new" claim, in a June 2003 
Statement of the Case because of the changes to the 
adjudication process required by the Veterans Claims 
Assistance Act of 2000.  

A claim for entitlement to service connection for sinusitis 
was received by VA in September 1945.  According to an 
October 1945 VA letter to the veteran, the issue of 
entitlement to service connection for sinusitis was deferred 
pending the receipt of additional service records.  Although 
a December 1947 rating decision denies service connection for 
sinusitis, the December 1947 VA notification letter does not 
refer to this issue.  Based on the above circumstances, the 
RO was correct in addressing the issue of entitlement to 
service connection for sinusitis de novo in the June 2003 
Statement of the Case.  

A motion to advance this case on the Board's docket, which 
was received by the Board on September 30, 2005, was granted 
by the Board on October 5, 2005 for good cause shown.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  




FINDINGS OF FACT

1.  The evidence of record does not show bilateral hearing 
loss that is related to military service.

2.  The evidence of record does not show tinnitus that is 
related to military service.

3.  The evidence of record does not show sinusitis that is 
related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Sinusitis was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Nexus opinions were 
obtained in May and July 2002.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Evidence Considered

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of any of the disabilities 
at issue, including on discharge physical examination report 
in September 1945, when the veteran's hearing was 15/15 
bilaterally.  Acute nasopharyngitis was noted in October 
1944.  

The postservice evidence on file consists of VA compensation 
examinations in October 1947 and June 1954, VA outpatient 
records dated from October 1998 to January 2003, VA 
examination reports dated in May and July 2002, and 
statements by and on behalf of the veteran.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The veteran has contended that he was involved in combat in 
service and that he currently has bilateral hearing loss, 
tinnitus, and sinusitis due to service.  It was contended on 
behalf of the veteran in September 2005 that Dambach v. 
Gober, 223 F3d 1376 (Fed. Cir. 2000), implied that service in 
a combat zone is sufficient to warrant the conclusion that 
the veteran "engaged in combat."

The Board notes that the veteran's military specialty was as 
a radio operator and that he was not awarded any medals 
indicative of combat.  Despite the veteran's contentions, 
there is no objective evidence that the veteran "engaged in 
combat" as that term is defined.  38 U.S.C.A. § 1154(b) 
(West 2002) (participation in events constituting an actual 
fact or encounter with a military foe or hostile unit or 
instrumentality).  The Board finds that Dambach addresses the 
evidentiary requirements under 38 U.S.C. § 1154(b) for a 
veteran who was already considered to have served in combat, 
by considerably lightening the burden of a combat veteran who 
seeks benefits for disease or injury alleged to have been 
incurred during combat in service; this decision does not 
address the issue of what constitutes "engaged in combat."  
Moreover, even if the Board concluded that the veteran did 
"engage in combat," there would still have to be nexus 
evidence in favor of the claim to warrant service connection.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

There were no complaints or findings of hearing loss, 
tinnitus, or sinusitis in service, and the veteran's 
bilateral hearing was 15/15 for whispered voice on discharge 
examination in September 1945.  Although nasopharyngitis was 
noted in October 1944, it was considered acute and was not 
found on discharge examination in September 1945.  The 
veteran reported on VA examination in October 1947 that he 
had not had any sinus complaints for the previous two years; 
there were no complaints or findings of hearing loss, 
tinnitus, or sinusitis on physical evaluation in October 
1947.  In fact, the initial medical evidence of any of these 
disabilities at issue was not over 50 years after service 
discharge, with evidence of hearing loss 
beginning in August 1997 and sinusitis beginning in December 
1998.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  

Turning to the question of whether there is medical nexus 
evidence in support of any of the claims, the only nexus 
evidence on file is against each of the claims.  It was 
concluded by a VA examiner in May 2002, after review of the 
claims file and physical and x-ray examination of the 
veteran, that there was no medical evidence of sinusitis in 
service or for several years after discharge and that it was 
unlikely that the veteran's current complaints of nasal 
congestion were related to his military service.  It was 
noted on VA audiology examination in July 2002, after review 
of the claims file, that hearing loss due to acoustic trauma 
normally occurred at the time of the incident and that the 
initial evidence of hearing loss in this case was over 50 
years after service discharge.  Consequently, the examiner 
concluded that the veteran's current hearing loss was not 
related to service.  The examiner also noted that the 
veteran's tinnitus was most likely related to his hearing 
loss.

Accordingly, service connection for bilateral hearing loss, 
tinnitus, and sinusitis is denied.

The Board has considered the veteran's assertions that he 
currently has hearing loss, tinnitus, and sinusitis due to 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative opinion on a medical matter, to include 
a determination that he has hearing loss and tinnitus as a 
result of military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


As the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and sinusitis, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


